UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-6138



EDWARD LEE BARKSDALE,

                                                Plaintiff - Appellant,

             versus


DAVID POWELL, Director of Virginia Parole
Board; KATHRYN C. HALL, Parole Hearing
Officer; MATTHEW WARD, Parole Officer,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cv-01453)


Submitted:    April 19, 2007                 Decided:   April 25, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Lee Barksdale, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Edward Lee Barksdale appeals the district court’s order

dismissing without prejudice his complaint filed under 42 U.S.C.

§ 1983 (2000).    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    Barksdale v. Powell, No. 1:06-cv-01453 (E.D. Va.

Jan. 12, 2007).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -